

116 HR 1054 IH: HBCU Propelling Agency Relationships Towards a New Era of Results for Students Act
U.S. House of Representatives
2019-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1054IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2019Ms. Adams (for herself, Mr. Walker, Mr. Hill of Arkansas, and Ms. Sewell of Alabama) introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo strengthen the capacity and competitiveness of historically Black colleges and universities
			 through robust public-sector, private-sector, and community partnerships
			 and engagement, and for other purposes.
	
 1.Short titleThis Act may be cited as the HBCU Propelling Agency Relationships Towards a New Era of Results for Students Act or the HBCU PARTNERS Act. 2.Findings and purposes (a)FindingsCongress finds the following:
 (1)As many colleges and universities across the country kept their doors closed to African-American applicants, historically Black colleges and universities (referred to in this section as HBCUs) played a central role in ensuring that African Americans could attain an excellent education.
 (2)Today, HBCUs continue to play a critical role in ensuring that African Americans, and those of all races, can access high-quality educational opportunities.
 (3)HBCUs enroll nearly 300,000 students, an estimated 70 percent of whom come from low-income backgrounds and 80 percent of whom are African American.
 (4)According to the National Association For Equal Opportunity In Higher Education, HBCUs make up just 3 percent of American institutions of higher education but graduate more than a fifth of African-American college students.
 (5)According to the Thurgood Marshall College Fund (referred to in this section as TMCF), approximately 9 percent of all African-American college students attend HBCUs. (6)A March 2017 report from the Education Trust concluded that HBCUs have higher completion rates for African-American students than other institutions serving similar student populations.
 (7)In 2014, HBCUs generated a total direct economic impact of $14,800,000,000 and created more than 134,000 jobs, according to a study commissioned by the United Negro College Fund (referred to in this section as UNCF).
 (8)According to TMCF, 40 percent of African-American Members of Congress and 80 percent of African-American judges are graduates of HBCUs.
 (9)According to UNCF, in 2013, HBCUs awarded a quarter of all science, technology, engineering, and mathematics bachelor’s degrees awarded to African Americans.
 (10)According to UNCF, African-American graduates of HBCUs are almost twice as likely as African Americans who graduated from other institutions to report that their university prepared them well for life.
 (b)PurposesThe purposes of this Act are— (1)to strengthen the capacity and competitiveness of HBCUs to fulfill their principal mission of equalizing educational opportunity, as described in section 301(b) of the Higher Education Act of 1965 (20 U.S.C. 1051(b));
 (2)to align HBCUs with the educational and economic competitiveness priorities of the United States; (3)to provide students enrolled at HBCUs with the highest quality educational and economic opportunities;
 (4)to bolster and facilitate productive interactions between HBCUs and Federal agencies; and (5)to encourage HBCU participation in and benefit from Federal programs, grants, contracts, and cooperative agreements.
 3.DefinitionsIn this Act: (1)Executive directorThe term Executive Director means—
 (A)the Executive Director of the White House Initiative on Historically Black Colleges and Universities, as designated by the President; or
 (B)if no such Executive Director is designated, such person as the President may designate to lead the White House Initiative on Historically Black Colleges and Universities.
 (2)HBCUThe term HBCU means a historically Black college or university. (3)Historically black college or universityThe term historically Black college or university has the meaning given the term part B institution under section 322 of the Higher Education Act of 1965 (20 U.S.C. 1061).
 (4)President's Board of AdvisorsThe term President's Board of Advisors means the President's Board of Advisors on historically Black colleges and universities. (5)SecretaryExcept as otherwise provided, the term Secretary means the Secretary of Education.
 (6)White House initiativeThe term White House Initiative means the White House Initiative on historically Black colleges and universities. 4.Strengthening HBCUs through Federal agency plans (a)Submitting agency plansNot later than February 1 of each year, the head of each Federal agency shall—
 (1)submit to the Secretary and the Executive Director an annual Agency Plan describing efforts to strengthen the capacity of HBCUs to participate in relevant Federal programs and initiatives under the jurisdiction of the Federal agency; or
 (2)if the agency does not work regularly with HBCUs, submit an annual Agency Plan describing efforts to identify specific HBCU initiatives and resources that could benefit the HBCU community.
 (b)Further requirements for submission and accessibilityThe head of each Federal agency shall submit each annual Agency Plan described in subsection (a) to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives.
 (c)Agency plan contentWhere appropriate, each Agency Plan shall— (1)establish how the Federal agency intends to increase the capacity of HBCUs to compete effectively for grants, contracts, or cooperative agreements;
 (2)identify Federal programs and initiatives under the jurisdiction of the Federal agency where HBCUs are underrepresented;
 (3)outline proposed efforts to improve HBCUs’ participation in such programs and initiatives in which they are underrepresented;
 (4)if the agency does not have any programs or initiatives currently operating to benefit HBCUs, identify potential Federal programs and initiatives that could be created to help bolster the HBCU community;
 (5)describe any progress made towards advancing or achieving goals and efforts from previous Agency Plans;
 (6)encourage public-sector, private-sector, and community involvement in improving the capacity of HBCUs; and
 (7)meet, where relevant, any additional criteria established by the Secretary or the White House Initiative.
 (d)Agency engagementTo help fulfill the objectives of the Agency Plans, the head of each Federal agency— (1)may provide, as appropriate, technical assistance and information to the Executive Director to enhance communication with HBCUs concerning the Federal agency’s program activities and the preparation of applications or proposals for grants, contracts, or cooperative agreements; and
 (2)shall appoint a senior official to report directly to the agency head on the Federal agency’s progress under this section.
				5.President's Board of Advisors on HBCUs
			(a)Administration
 (1)In generalThere is established the President's Board of Advisors on historically Black colleges and universities in the Department of Education or, if the President so elects, within the Executive Office of the President.
 (2)Funding from Department of EducationExcept as provided in paragraph (3), the Secretary shall provide funding and administrative support for the President's Board of Advisors, subject to the availability of appropriations.
 (3)Funding from the Executive Office of the PresidentIf the President elects to locate the President’s Board of Advisors within the Executive Office of the President, the Executive Office of the President shall provide funding and administrative support for the President's Board of Advisors, subject to the availability of appropriations.
 (b)MembershipThe President shall appoint not more than 23 members to the President’s Board of Advisors, and the Secretary and Executive Director or their designees shall serve as ex officio members. The President shall designate one member of the President's Board of Advisors to serve as its Chair, who shall help direct the Board’s work in coordination with the Secretary and in consultation with the Executive Director. The Chair shall also consult with the Executive Director regarding the time and location of meetings of the President's Board of Advisors, which shall take place not less frequently than once every 6 months. Members of the President's Board of Advisors shall serve without compensation, but shall be reimbursed for travel expenses, including per diem in lieu of subsistence, as authorized by law. Insofar as the Federal Advisory Committee Act (5 U.S.C. App.) may apply to the Board, any functions of the President under such Act, except for those of reporting to the Congress, shall be performed by the Chair, in accordance with guidelines issued by the Administrator of General Services.
 (c)Mission and functionsThe President's Board of Advisors shall advise the President on all matters pertaining to strengthening the educational capacity of HBCUs. In particular, the President's Board of Advisors shall advise the President in the following areas:
 (1)Improving the identity, visibility, distinctive capabilities, and overall competitiveness of HBCUs. (2)Engaging the philanthropic, business, government, military, homeland-security, and education communities in a national dialogue regarding new HBCU programs and initiatives.
 (3)Improving the ability of HBCUs to remain fiscally secure institutions that can assist the Nation in achieving its educational goals and in advancing the interests of the United States.
 (4)Elevating the public awareness of, and fostering appreciation of, HBCUs. (5)Encouraging public-private investments in HBCUs.
 (6)Improving government-wide strategic planning related to HBCU competitiveness to align Federal resources and provide the context for decisions about HBCU partnerships, investments, performance goals, priorities, human capital development, and budget planning.
 (d)ReportThe President's Board of Advisors shall report annually to the President on the Board’s progress in carrying out its duties under this section.
			